Citation Nr: 0932761	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-14 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for renal impairment.

4.  Entitlement to service connection for residuals of 
colonoscopy and removal of a polyp.

5.  Entitlement to service connection for leukopenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION


The Veteran served on active duty from November 1950 to 
November 1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for diabetes mellitus, hypertension, renal 
impairment, residuals of colonoscopy and removal of a polyp, 
and leukopenia.

In March 2008, the Board remanded the case for the 
development of additional evidence.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran has reported that he received medical treatment 
at the VA Medical Center (VAMC) in Washington, DC, from the 
late 1970s until about 1980.  The Board's instructions in the 
March 2008 included requesting the records of that VA medical 
treatment of the Veteran during that period.  The Board 
indicated the requests for those records and the responses to 
the requests should be documented in the Veteran's claims 
file.

The claims file shows that in June 2009 the AMC requested 
records of the treatment of the Veteran at the Washington, 
DC, VAMC from January 1, 1976 to December 31, 1981.  In July 
2009, the Washington, DC, VAMC sent to the Washington, DC, RO 
copies of VAMC treatment of the Veteran dated from 1998 to 
2009.  The VAMC's cover letter did not indicate whether 
records for the 1976 to 1981 period had been sought or were 
available.

The records that the VAMC sent do not fulfill the remand 
instruction; and there is no information as to whether the 
1976 to 1981 records are available.  The Board has a duty 
under law to ensure that the RO complies with remand orders 
of the Board or the Court.  Stegall v. West, 11 Vet. App. 268 
(1998).  In order to fulfill the Board's remand goal of 
obtaining, if possible, the 1976 to 1981 treatment records, 
the Board will remand the case again.  On remand, the VAMC 
should be asked to supply the records of treatment of the 
Veteran from 1976 to 1981.  If the VAMC is not able to supply 
such records, a VAMC official should explain in writing, how 
long records for patients during that period were kept, and 
how such records became unavailable.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Request all records of outpatient and 
inpatient treatment of the Veteran at the 
Washington, DC, VAMC from January 1976 
through December 1981.  Associate all such 
records with the Veteran's claims file.  
If the VAMC is unable to supply such 
records, obtain from a VAMC official 
written answers to the following 
questions:

A. How long did VA keep records of 
treatment of patients who were treated 
at the VAMC in 1976 to 1981?

B. How did such records become 
unavailable?

2.  After completion of the above, review 
the expanded record and determine if the 
Veteran's claims can be granted.  If any 
claim remains denied, issue a supplemental 
statement of the case and afford the 
Veteran an opportunity to respond.  
Thereafter, return the case to the Board 
for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



